Citation Nr: 0945430	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
pelvis and residuals of bilateral total hip replacements.  

2.	Entitlement to service connection for arthritis of the low 
back.  

3.	Entitlement to service connection for radiculopathy of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in 
July 2007.  A transcript of the hearing is associated with 
the claims file. 

In November 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  


FINDINGS OF FACT

1.  The Veteran's arthritis of the pelvis, aseptic necrosis 
of the femurs, and residuals of bilateral hip replacements 
first manifested many years after service and are not related 
to any aspect of service including multiple parachute jumps. 

2.  The Veteran's arthritis of the low back first manifested 
many years after service and is not related to any aspect of 
service including multiple parachute jumps. 

3.  The Veteran's radiculopathy of the right lower extremity 
first manifested many years after service and is not related 
to any aspect of service including multiple parachute jumps. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
pelvis and residuals of bilateral total hip replacements have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).   

2.  The criteria for service connection for arthritis of the 
low back have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for radiculopathy of 
the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).   
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of a service 
connection claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

In correspondence in August 2004, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed disorders. 

In the November 2008 remand, the Board directed the RO to 
obtain a current medical examination to ascertain the nature 
and extent of the Veteran's low back, pelvis, and right lower 
extremity disorders.  The examiner was requested to review 
the claims file with special attention to records compiled in 
the years immediately after service to include those related 
to a 1982 workers' compensation injury and to provide an 
opinion whether any claimed disorder was related to service 
including the Veteran's performance of parachute jumps.  A 
remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  A VA examination was 
performed in February 2009, and the results are discussed in 
detail below.  Upon review, the Board concludes that there 
has been substantial compliance with its remand order and 
that no further development is necessary to decide the claim.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations and records associated with an award of 
disability benefits by the Social Security Administration 
(SSA).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The Veteran served as a lineman in the U.S. Army.  The 
Veteran was a qualified paratrooper and was assigned to an 
airborne unit deployed to Japan from June 1964 to May 1965 
and then redeployed to the Republic of Vietnam until his 
transfer in April 1966.  The Veteran contends that his low 
back, right leg, and bilateral hip disabilities are related 
to injuries sustained in parachute jumps in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.

Service personnel and military pay records showed that the 
Veteran was qualified as a paratrooper and was paid parachute 
incentive pay while assigned to an airborne unit.  A U.S. 
Army military history showed that his unit trained 
extensively on mass parachute jumps.  See 173rd Airborne 
Brigade Combat Team History, 
http://www.173abnde.setaf.army.mil/history.htm (last visited 
Nov 13, 2009).  In a July 2007 Board hearing, the Veteran 
described his jump experiences including hard landings with 
heavy equipment occasionally on aircraft runways.  The Board 
concludes that the Veteran's testimony is credible and 
probative because it is consistent with the service records.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for any injuries sustained in 
parachute jumps.  The records do show occasional treatment 
for unrelated minor disorders throughout his period of 
service.  In an August 1966 discharge physical examination, 
the Veteran denied any treatment for traumatic injuries but 
reported that he experienced recurrent back pain.  The 
military physician noted that the symptoms were an occasional 
pinched nerve.  However, the physician noted no chronic 
spinal or other musculoskeletal abnormalities.  

In the Board hearing, the Veteran stated that he first 
noticed symptoms of back and hip pain about six months after 
discharge from service but did not seek medical care from VA.  
He stated that he did see a private physician but was unable 
to identify the physician or obtain any records.  He also 
stated that he was issued a cane to assist in mobility prior 
to 1982 but did not identify the medical facility that 
provided the cane.  

In a March 1985 VA claim, an August 1985 VA examination, and 
in the Board hearing, the Veteran stated that he injured his 
back in a fall from a vehicle at his workplace in June 1982   
No records of any immediate treatment have been recovered.  
In July 1982, the Veteran was admitted to a private hospital 
for loss of weight and weakness of the legs.  An X-ray showed 
no fractures.  The attending physician noted that the Veteran 
had lost 20 to 30 pounds in the last one and one half months 
and initiated comprehensive testing to rule out a 
gastrointestinal malignancy.  X-rays of the lumbar spine 
showed some boney bridging at two levels but no evidence of 
spondylosis or spondylolisthesis.  X-rays of the right hip 
showed aseptic necrosis of the femur.  The Veteran received 
outpatient VA treatment for the next three years for 
degenerative arthritis of the hips and was advised that a 
total hip replacement might be necessary.  The Veteran did 
not report nor did the clinicians note any history of injury 
in service or continuity of symptoms prior to the fall in 
1982.  VA clinicians encouraged him to seek SSA benefits. 

In January 1985, the Veteran was examined by a private 
physician for the SSA.  The physician noted the Veteran's 
reports of a fall in 1982 when he injured his lumbosacral 
spine, right hip, and right knee.  The Veteran reported that 
he experienced severe pain in the lumbar spine, right knee, 
and right hip that prevented walking more than three to four 
blocks, climbing stairs, or carrying heavy objects.  On 
examination, the physician noted some spinal tenderness and 
loss of lateral flexion but no muscle spasms.  An X-ray of 
the lumbar spine was normal.  There was some tenderness and 
limited range of motion of the right hip but a full range of 
motion of the left hip.  X-ray of the right hip showed 
moderate to advanced osteoarthritis of the head of the femur 
with deformity and changes consistent with aseptic necrosis.  
X-ray of the left hip showed minor findings suggesting early 
changes consistent with aseptic necrosis.  There was slight 
muscle atrophy and loss of muscle power and tone of the right 
thigh and buttock but no neurological deficits.  Neither the 
Veteran nor the physician made any comments related to 
injuries in service. 

In August 1985, a VA physician noted the Veteran's reports of 
a fall in 1982 followed by symptoms of back and hip pain, 
stiffness, difficulty bending, stooping, and walking for the 
previous three years.  The physician noted an antalgic gait 
and limitation of motion of the spine and right hip.  X-rays 
of the lumbar spine were normal.  X-ray of the right hip 
showed advanced degenerative arthritis and beginning of a 
collapse of the right femur head.  The report was reviewed by 
two other physicians.  There were no reports by the Veteran 
or comments by the physicians regarding parachute jumps in 
service.  

In October 1985, SSA granted disability benefits effective 
the date of the 1982 workplace injury.  In his decision, the 
SSA adjudicator noted his review of the medical records and 
the hearing testimony of an SSA advising physician.  The 
physician's curriculum vitae are of record and showed that he 
was a specialist in internal medicine and arthritis.  The 
transcript of the hearing is not of record.  However, the SSA 
adjudicator summarized the physician's testimony regarding 
the Veteran's spinal and hip disabilities.  The physician 
stated that the Veteran's arthritis of the right hip with 
septic necrosis first manifested after the fall and developed 
over the previous three years.  Symptoms were also developing 
in the left hip possibly because of favoring the right hip 
and knee.  He further stated that the condition of the hips 
probably began at the time of the workplace accident.  He did 
not note awareness or comment on injuries during the 
Veteran's military service.  Although the physician testified 
regarding back and leg pain, he made no comments regarding 
the etiology of those symptoms.  

The claims file contains records of intermittent VA 
outpatient treatment from 1984 to 1989 and from 1996 to 2001.  
A VA mental health examiner in August 1996 noted the 
Veteran's report of a successful total right hip replacement 
in 1993.  Later outpatient records showed that this surgery 
was in 1994 at a VA medical center.  In August and November 
1997, the Veteran underwent a total left hip replacement and 
subsequent surgical revision at another VA medical center.  
The records do not mention treatment for the lumbar spine. 

In August 1999, the Veteran submitted a claim for service 
connection for bilateral hip disabilities related to 
parachuting in service.  In February 2000 and May 2002, the 
RO denied service connection for bilateral hip arthritis and 
residuals of total hip replacements because there was no 
evidence of a relationship between the disorders and any 
aspect of service.  

In March 2004, a VA physician examined the Veteran to 
determine if rehabilitation treatment would be effective to 
relieve right hip and leg pain.  The physician noted the 
possibility of loose prosthesis as a source of pain but 
concluding that the pain was more likely related to the 
spine.  The physician noted the Veteran's reports of a 
history of parachute jumps, landing often on the buttocks.  
As the Veteran was young for a patient with degenerative 
disease of the spine, the physician noted that the 
parachuting may have been a contributory factor to the degree 
of changes in the spine.  The physician did not comment on 
any contribution from the 1982 workplace accident.  The 
physician noted that the Veteran ambulated with a cane and 
had a good range of motion with the hip prostheses.  The 
physician also noted hyperlordosis of the spine with tight 
paraspinal muscles and discomfort in all directions of spinal 
motion.  The physician noted that the Veteran did not desire 
surgery and referred him for physical therapy.  

In April 2004, a VA physician noted that an arthrogram and X-
rays showed no loosening of the hip prostheses, but that X-
rays and a magnetic resonance image of the back showed 
degenerative changes and spinal stenosis.  The Veteran 
continued to participate in physical therapy.  He received 
follow-up in a VA orthopedic clinic for back pain radiating 
to the right leg and bilateral hip pain as well as primary 
care for through August 2007.  In December 2004, a VA 
emergency room physician noted that the Veteran had recently 
been in an automobile accident and treated at a private 
facility.  In January 2005, a VA nurse noted that the Veteran 
was ambulating with lofstrand crutches with limitation of 
motion of both hips and spine.  A September 2005 a magnetic 
resonance image of the lumbar spine showed disc bulging, 
facet degenerative changes, and canal and foraminal stenosis 
at several levels. 

In January 2005, the RO denied service connection for 
arthritis of the spine, right leg radiculopathy and denied a 
petition to reopen a claim for service connection for 
osteoarthritis of the pelvis and residuals of a bilateral hip 
replacement because there was no evidence of a relationship 
of the current disabilities to service.  In statements in 
February 2005 and December 2005 and in a Board hearing in 
July 2007, the Veteran described his history of parachuting 
in service and noted that the landings placed great stress on 
his hips and spine, that he had been treated for injuries at 
that time but that injuries were routinely not documented 
during his overseas service in 1965-66.  

In February 2009, a VA physician noted a review of the claims 
file and acknowledged the Veteran's history of parachuting 
but noted no treatment for associated injuries in service.  
He also acknowledged the a workplace accident in 1982, 
initial treatment for weight loss and leg weakness and 
diagnosis of aseptic necrosis of the right hip in 1985, hip 
replacements in 1994 and 1997, and normal X-rays of the spine 
and left hip in 1985.  The physician examined the knees, 
hips, and spine.  He noted that the Veteran was unable to 
stand for more than 15-30 minutes or walk for more than a few 
yards.  The Veteran used two canes and a wheelchair for 
mobility.  On examination, the physician noted limitation of 
motion of both hips and knees without pain and also noted 
that the right leg was shorter than the left.  X-rays of the 
hips showed the presence of the prostheses with indications 
of possible looseness on the right and mild degenerative 
changes in both knees.  The physician noted limitation of 
motion of the lumbar spine with pain on motion that radiated 
to the lower extremities. The physician compared new X-rays 
of the spine with those obtained in 2008 and noted no 
significant changes but the 2008 imaging reports are not of 
record.  

The physician concluded that the bilateral hip disorders were 
not caused by parachute jumps or by the 1982 accident but 
rather were the result of aseptic (avascular) necrosis to the 
femoral heads.  The physician also concluded that the 
Veteran's degenerative disease of the lumbar spine was more 
likely caused by the workplace accident in 1982 than by 
parachute jumps in service.  Although not before the Board on 
appeal, the physician did associate the Veteran's 
degenerative disease of the knees to parachute jumps.  The 
physician noted that his conclusions were based on a review 
of the medical history and his judgment as an orthopedic 
physician, but he did not provide more detailed rationale. 

As a preliminary matter, the Board acknowledges that the 
Veteran is competent to report on the frequency of his 
parachute jumps in service, and his reports are consistent 
with his service personnel records.  The Veteran is also 
competent to report on sustaining injuries after the jumps, 
that he experienced back pain six months after completing 
service, and that he was provided with a cane prior to the 
1982 accident.  However, the Board places less probative 
weight on the report of injuries and continuity of symptoms 
after service because it is inconsistent with service and 
post service treatment records.  He did not report any 
injuries in his 1966 discharge examination and his symptoms 
of recurrent back pain were attributed by the examiner to 
occasional pinched nerve.  Contrary to the Veteran's 
contention that minor injuries were not documented, his 
service treatment records do contain entries regarding 
treatment for other minor problems during his airborne 
service.  The Board also places less probative weight on his 
contended parachute jump injuries because he made no mention 
of a history of injuries to any VA or private clinicians 
throughout his extensive treatment after the 1982 accident 
prior to a 1999 claim and March 2004 examination by a 
rehabilitation physician.  Therefore, the Board concludes 
that the Veteran did not sustain injuries resulting in a 
chronic disorder in service with continuation of symptoms 
after service prior to 1982.  

The Board considered whether the Veteran's lay evidence 
constitutes competent and credible evidence of etiology in 
this particular case.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing the symptoms at 
the time support at later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2006).  In this case, the Board concludes that the 
etiology of aseptic necrosis and degenerative disease of the 
hips and spine is a complex matter requiring medical 
expertise.   Although the Veteran is competent to report his 
symptoms of pain and immobility, diagnosis of these diseases 
and determination of their causes requires medical 
examination, imaging, and detailed assessment of medical 
history.  The Board concludes that the Veteran does not 
possess the necessary medical training and is not competent 
to provide an etiology of the disorders.  

The Board concludes that service connection for arthritis of 
the pelvis and residuals of bilateral total hip replacements 
is not warranted because the weight of credible evidence is 
that the disorders are a result of aseptic necrosis of the 
femurs, a vascular deficiency, which manifested many years 
after service and is not related to any aspect of service 
including multiple parachute jumps.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

Despite a limited rationale, the Board places greatest 
probative weight on the opinion of the VA physician in 2009 
who reviewed the entire claims file noting the history of 
parachuting, the 1982 workplace accident, and subsequent 
diagnoses and treatment.  Although the Veteran did not report 
his history of parachute jumps to the SSA examiners, the 
Board places some probative weight on the opinions of the SSA 
physician in 1985 and the medical advisor at the SSA hearing 
who concluded that the hip disorders manifested in the 
previous three years and were related to necrosis and the 
1982 fall.  There are no contradictory medical opinions of 
record.  

The Board further concludes that service connection for 
arthritis of the low back is not warranted.  The Board again 
places greatest probative weight on the opinion of the VA 
physician in 2009 who reviewed the entire claims file noting 
the history of parachuting, the 1982 workplace accident, and 
subsequent diagnoses and treatment.  The Board places less 
probative weight on the opinion of the VA rehabilitation 
physician in 2004 who noted that the Veteran was of a young 
age for the degenerative changes of the spine and suggested 
that they were related to parachute jumps many decades 
earlier.  This physician did not review the entire history 
and did not comment on the proximity of the onset of symptoms 
to the workplace accident in 1982.  The physician also did 
not comment on the shortness of the Veteran's right leg or 
the impact of aseptic necrosis and subsequent hip 
replacements on the Veteran's gait, posture, and spinal 
disease.  

Although the radiating pain to the buttocks and lower legs 
was occasionally attributed to loosening of the hip 
prostheses, the Board concludes that the weight of credible 
medical evidence in records of examination, outpatient 
treatment, and physical therapy is that the radiating pain to 
the right leg is associated with disc bulging and 
degenerative changes at several levels of the lumbar spine.  
Regardless, there is no credible evidence of radiating pain 
to the right leg in service or prior to the accident in 1982.  
Therefore, direct service connection for this disorder as a 
result of parachute injuries is not warranted.  As neither 
aseptic necrosis of the hips nor degenerative disease of the 
lumbar spine is service-connected, the symptoms of radiating 
pain to the legs do not warrant service connection on a 
secondary basis to hip and spinal disease. 

The weight of the credible and probative evidence 
demonstrates that the Veteran's current arthritis of the 
pelvis, residuals of a bilateral hip replacement, 
radiculopathy of the right leg, and degenerative arthritis of 
the low back first manifested many years after service and 
are not related to his active service including multiple 
parachute jumps.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  

ORDER

Service connection for arthritis of the pelvis and residuals 
of bilateral total hip replacements is denied.  

Service connection for arthritis of the low back is denied.  

Service connection for radiculopathy of the right lower 
extremity is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


